Citation Nr: 1744897	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-26 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for heart disorders, including valvular disorders.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to January 1990, March 1995 to September 1995, February 2000 to March 2000, in August 2001, from February 2005 to June 2005, and from January 2006 to May 2006.  He also has additional inactive service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran appealed that decision and the Board issued a decision and remand in January 2016.  In that decision, the Board granted service connection for an infection with parasites, reactive airway disease and asthma, and gastroesophageal reflux disease, and the Board denied service connection for varicose veins.  The Board also remanded the issues of entitlement to service connection for sleep apnea, a right shoulder disability, heart disorders, a right knee disability, and a left knee disability.  In an October 2016 rating decision, the Veteran's claims for service connection for right shoulder instability and a right knee meniscal tear were granted.  As this decision represents a full grant of benefits sought on appeal with respect to the service connection claims for a right shoulder and a right knee disability, they are no longer before the Board.

In its January 2016 decision and remand, the Board directed the RO to schedule the Veteran for VA examinations for his left knee disability, heart disorders, and sleep apnea.  The Veteran attended these scheduled evaluations in May 2016.  Accordingly, the Board is satisfied that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Sleep apnea is not etiologically related to service, to include as secondary to service-connected parasite residuals, restrictive airway disease, or asthma.

2.  A heart disorder is not etiologically related to service, to include as secondary to service-connected parasite residuals, restrictive airway disease, or asthma.

3.  A left knee strain is not etiologically related to service, to include as secondary to service-connected parasite residuals.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

2.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

3.  The criteria for service connection for a left knee strain have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.

I.  Legal Standard

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran has also reported service in the Persian Gulf during the Persian Gulf War, and has suggested that one or more of his claimed disorders may be related to environmental exposures during such service.  His service records confirm that he was present in the Southwest Asia theater of operations during the Persian Gulf War, consistent with the provisions of 38 C.F.R. § 3.317(e)(1) (2016).

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

II.  Sleep Apnea

The Board notes at the outset that there is no doubt that the Veteran has a current disability of sleep apnea, as documented by a February 2010 sleep study.  This sleep study also indicates that the Veteran's sleep symptoms have been attributable to an identifiable diagnosis and application of 38 C.F.R. § 3.317, which relates to undiagnosed illnesses associated with service in Southwest Asia, is not warranted.  As such, the central question is whether there is any nexus between the Veteran's current sleep apnea and the Veteran's active duty service.

The Veteran contends that sleep apnea was brought on as a result of exposure to parasites while serving in Southwest Asia, which caused subsequent restrictive airway disease and asthma and led to the development of sleep apnea.  At the hearing, the Veteran's spouse also testified that the Veteran snored and gasped for air in his sleep.  She indicated that she first noticed this nocturnal gasping behavior around the time he returned from either his second to last or last deployment in Southwest Asia.  

The Board notes that the Veteran and his spouse are certainly permitted to report the observable signs of daytime sleepiness and, in the case of the Veteran's spouse, his nocturnal snoring and gasping.  They are also permitted to report when these symptoms first began.  The Board also finds no reason to doubt the credibility of these statements or the sincerity of the Veteran's beliefs regarding the etiology of his sleep apnea.  Accordingly, the Board finds that they are entitled to some degree of probative weight.  However, the record does not indicate that either the Veteran or his spouse has the specific medical knowledge, training, or expertise to provide a competent opinion on the complex medical determination of the cause of sleep apnea.  

In addition to the statements of the Veteran and his spouse, the record also contains a line of duty report from July 2010 regarding the Veteran's sleep apnea.  In that form, the Veteran's obstructive sleep apnea was noted to have been diagnosed in February 2010 after the Veteran's parasitic lung infection contracted in 2000 or 2001 resulted in permanent lung damage.  However, this form does not include a rationale or explanation indicating the reasons why the Veteran's sleep apnea was felt to be related to his service.  Rather, it appears to include a bare recitation of the medical history, as reported by the Veteran, with no estimation or discussion of the likelihood that the Veteran's infection caused the subsequently diagnosed sleep apnea or any medical rationale for the ultimate contention that such a connection exists.

Also appearing in the record are several statements by Dr. C.S., an examining clinician.  In correspondence from August 2010, this clinician reported that due to the Veteran's parasitic infection caused scarring in the Veteran's lungs and decreased lung capacity, the Veteran "now has sleep apnea, asthma, and breathing problems, and also a variety of digestive complaints, joint and muscle pain, malaise, and peripheral neuropathy."

To evaluate the Veteran's contentions, he was afforded a medical examination to determine the nature and etiology of his sleep related symptoms in April 2016.  The physician who completed this evaluation confirmed the Veteran's diagnosis of obstructive sleep apnea and noted that the Veteran's wife had reported at least a 29-year history of snoring.  After reviewing the Veteran's claims file and taking a medical history, this April 2016 VA clinician opined that the Veteran's sleep apnea was less likely than not caused by or incurred in service.  In support of this opinion, the VA physician indicated that this condition was as least as likely as not permanently aggravated or a result of obesity and was not caused by or worsened by an already service-connected disability.  The examiner noted further that the Veteran likely had symptoms for a period of time before his official diagnosis of this condition in 2010, however, it was not likely in this clinician's opinion that the condition started back to the period of active duty of several months duration in 2005 or 2006.  

This clinician also explained the physiological processes that cause sleep apnea and noted that the risk of this condition steadily climbs with a patient's weight.  The VA examiner also noted that sleep apnea has not been found to be particularly due to environmental conditions in Southwest Asia and that although the prevalence of sleep apnea has been found to be somewhat increased in patients with chronic lung disease, including chronic obstructive pulmonary disease (COPD) and asthma, there is no proven causation between these conditions.  Finally, citing medical treatise evidence, this clinician reported that by far the strongest risk factor for causation of obstructive sleep apnea, and that the Veteran's male gender, advancing age also increased the risk of the Veteran developing sleep apnea.  

The detailed and persuasive nature of the rationale supporting the VA examiner's opinion lends it significant probative weight.  In contrast to Dr. C.S.'s bare conclusion that the Veteran's sleep apnea was "due to" the Veteran's parasitic infection and resulting reactive airway disease and the conclusory line of duty determination, this clinician cited treatise evidence and clarified that, although reactive airway disease has been correlated with a higher incidence of sleep apnea, the Veteran's other risk factors, to include obesity, were more likely the cause of his condition.  Accordingly, the Board finds that this opinion is entitled to the greatest overall weight.  As the Veteran and his wife are not competent to provide an opinion regarding the etiology of his sleep apnea, the Board therefore finds that the preponderance of the evidence of record regarding the central question of whether or not the Veteran's sleep apnea is etiologically related to service weighs against his claim.  As such, his claim for service connection for sleep apnea must be denied and the benefit of the doubt rule is not for application.


III.  Heart Disorders

The Veteran also seeks service connection for cardiac symptoms.  After reviewing the Veteran's claims file and conducting a personal evaluation of the Veteran, a recent VA examiner provided diagnoses of mitral valve insufficiency and tricuspid valve insufficiency.  As these symptoms are attributable to known diagnoses, the Board finds that application of 38 C.F.R. § 3.317 is not warranted in this claim.  As this examination report also documents the presence of a current cardiovascular disability, the Board will turn to the central question of whether it is etiologically related to service.  

As was the case with the Veteran's sleep apnea, the Veteran has cited his parasitic infection as the cause for his heart disability.  At the October 2015 hearing, the Veteran testified that he "started having chest pains and heart attack and it goes back to the parasites also."  His spouse elaborated that the Veteran had mitral valve and tricuspid valve regurgitations that were moderate in nature.  

The Board notes, however, that as was the case with the Veteran's sleep apnea, there is no indication in the record that the Veteran or his spouse have the necessary training, knowledge, or expertise to provide a competent opinion regarding the medically complex question of the etiology of the Veteran's valvular disorders.  Although the Board does not doubt the sincerity of their belief, the Board finds the opinion provided by an examining clinician to be more probative in this case.

Specifically, to evaluate the Veteran's claims regarding service connection for a heart disorder, the Board previously remanded this matter to secure a medical examination.  The Veteran attended just such an examination in April 2016.  After reviewing the Veteran's medical records, taking a medical history, personally examining the Veteran, and reviewing medical treatises, the VA clinician who conducted this examination provided diagnoses of very mild mitral and tricuspid valve insufficiencies.  She also reported that each of these conditions was first diagnosed in 2004.  

Ultimately, this April 2016 VA examiner opined that the Veteran's valvular insufficiency is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She also stated that it was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service and/or within one year of discharge and was at least as likely as not permanently aggravated or a result of genetics.  This clinician finally opined that this condition was not caused and/or worsened by an already service-connected disability and that its natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.

In support of this opinion, the April 2016 VA examiner provided an extensive walkthrough of the Veteran's cardiologic history, as documented in the claims file.  She noted that the Veteran's initial findings of valvular insufficiency was made incidentally in 2004 and that repeat echocardiogram test results from six years later showed the exact same findings.  This physician also noted that two other echocardiogram tests appear in the record, one of which showed normal valves and the other showing just the slightest amount of regurgitation from both valves.  The clinician noted that these test results indicate an absolutely stable condition and she noted that the discrepancies between the echocardiogram test results is due to the fact that the very mild nature of the findings reflects abnormalities that are so slight that some cardiologists have interpreted them to be within the normal range.  She further stated that the Veteran's echocardiogram findings were so slight that they can be found in the general foundation.  Citing medical literature, she noted that such slight valvular regurgitation can be found in up to seventy percent of the population.  

Finally, this physician noted that, as these abnormalities are asymptomatic, are not progressive, and physiologic in nature, they are not pathologic and that these common findings need no causative factor, but are found in the general population.  As such, these physiologic findings were felt to be less likely as not to be due to any specific conditions of general military service and also less likely as not due to environmental toxins or conditions in Southwest Asia.  Finally, this clinician noted that there is no suggestion that there is any kind of systemic parasitic or other infection causing cardiac disease in the Veteran.  

The Board finds this opinion to be well supported by a detailed reading of the Veteran's clinical history and the medical literature regarding valvular regurgitation.  The Board notes that the clinician who conducted this examination is competent to provide an opinion regarding the nature and etiology of the Veteran's heart disability.  Given the extensive and persuasive rationale in support of this opinion, the Board finds that it is entitled to substantial probative weight.  As this is the only competent medical opinion regarding the etiology of the Veteran's heart disorder and it is given the greatest probative weight in this case, the Board finds that the preponderance of the evidence is against the Veteran's contention that his current valvular disabilities arose in or were otherwise etiologically caused by his active duty service.  Accordingly, his claim for service connection for these disabilities must be denied and the benefit-of-the-doubt rule is not for application.

IV.  Left Knee 

Finally, the Veteran also seeks service connection for left knee pain.  In statements from May 2012, the Veteran reported that his knee problems began when he fell off of a pole in technical school at Sheppard Air Force Base and the Veteran's spouse reported that the Veteran had problems with his knees and legs and that he had to give up several activities he used to do because of knee pain.  At the hearing, the Veteran again noted that his bilateral knee condition was attributed to climbing poles and sustaining several falls while serving on active duty.

As was the case with the Veteran's sleep apnea and heart disability, the Veteran was afforded a VA examination in April 2016 to evaluate his claims relating to his left knee disability.  At that time, the Veteran also reported having fallen from poles during military service and that both knees would hurt after landing.  He also endorsed stiffness, and anterior pain in the left knee that occurred once per week.  Ultimately, the VA examiner indicated that the Veteran's symptoms met the criteria for a left knee strain.

After reviewing the medical evidence in the record relating to the Veteran's left knee symptoms and contentions, the April 2016 examiner noted that, although the Veteran reported some trouble with his left knee during military service, there was overall a lack of any significant pathology by examination and x-ray imaging at that time and that the diagnosis of a knee strain was the most accurate.  The April 2016 VA examiner also opined that it was less likely than not that the left knee strain was incurred in or caused by the claimed in-service injury, event or illness.  She also opined that it was less likely as not permanently aggravated or a result of any event or condition that expressed in service or within one year of discharge.  Rather, this VA examiner indicated that it was at least as likely as not permanently aggravated by or a result of general wear and tear.  Finally, she opined that the left knee strain was not caused and or worsened by an already service-connected disability.  

The April 2016 VA examiner also provided a rationale for her opinion and explained that the insignificant findings regarding the left knee, there is no suggestion of a more systemic process, such as an infection, causing focal or diffuse inflammation in the musculoskeletal system.  Due to the relatively benign examination, this clinician also noted that there was no suggestion of any kind of environmental toxin or agent encountered by the Veteran in Southwest Asia and that the Veteran's knee strain and wear and tear were common conditions that were to be expected and were found in the general population.  

The Board finds this opinion to be highly probative in determining the etiology of the Veteran's current left knee condition.  It was given after an extensive review of the Veteran's medical records, including radiographic images, and after a review of the relevant medical literature and personally examining the Veteran's left knee.  

The Board has also considered the statements by Dr. C.S. that the Veteran's "joint pain" was due to the Veteran's service-connected parasitic infection.  More specifically, this clinician indicated in an August 2010 letter that the Veteran's joint pain, along with symptoms of headaches, muscles pain, neurological and neuropsychological symptoms, and sleep disturbances, was a component of a chronic undiagnosed illness.  Dr. C.S. attributed the joint pain to the Veteran's service in Southwest Asia, including his parasitic infection.  However, the Board finds that this opinion is less probative than the opinion of the April 2016 VA examiner.  

In contrast to the VA examiner, Dr. C.S. did not provide a recitation of the specific symptoms or clinical findings that were associated with the joint pain or even provide a description of the frequency of the Veteran's symptoms.  Moreover, Dr. C.S.'s opinion is fairly conclusory in nature and did not provide any significant rationale for the opinion that the Veteran's specific left knee pain was etiologically related to Southwest Asia service, to include as secondary to a parasitic infection.  Rather, the Board finds the VA examiner's specific clinical finding that the Veteran's symptoms are best characterized as a knee strain that is unrelated to active duty service to be more probative.  As the Board finds that these symptoms are therefore attributable to a specific clinical diagnosis, the provisions of 38 C.F.R. § 3.317 are not applicable in this claim.  

Ultimately, the Board finds that the preponderance of the probative and competent evidence of record regarding the nature and etiology of the Veteran's left knee strain weighs against a finding that this disability was incurred in or is otherwise etiologically related to the Veteran's active duty service.  The Board also finds the opinion of the April 2016 VA examiner that the Veteran's left knee strain was not worsened by any event in service or an already service-connected disability to be the most probative regarding the question of whether the Veteran's left knee strain was aggravated or caused by the Veteran's parasitic infection.  As the preponderance of the evidence is against the claim of service connection for a left knee disability, the Board must deny this claim and the doctrine of the benefit of the doubt is not for application.  

V.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a statement from November 2013, the Veteran's representative cited Akles v. Derwinski, 1 Vet. App. 118 (1991) and contended, in part, that VA failed to inform the Veteran about possible benefits of entitlement.  However, the Veteran was provided required notice in January 2011 correspondence that informed the Veteran of the information necessary to substantiate a claim for service connection during a period of active duty service, active duty for training, inactive duty for training, and on a secondary basis.  That correspondence also informed the Veteran of the information he was expected to provide and what VA would seek to provide.  The Board is satisfied that this January 2011 correspondence satisfies VA's duty to notify the Veteran and finds that the circumstances of this case are discernable from those in Akles.  In that case, the United States Court of Appeals for Veterans Claims found that the Board had failed to consider entitlement to special monthly compensation in a claim for increased benefits for a service-connected condition.  Here, there are no inferred benefits raised by the Veteran or the record that would trigger any additional duty to notify of the Veteran regarding entitlement to any such benefits, as was the case with Akles.  Accordingly, VA has satisfied its duty to notify the Veteran.

In the November 2013 statement, the Veteran's representative also argued that VA had failed to fulfill its duty to assist the Veteran in the development of his claim by failing to schedule a physical examination.  However, as noted above, the Veteran was afforded VA medical examinations for each of the conditions currently before the Board in April 2016.  The examiner who conducted these evaluations took a full medical history of the Veteran, reviewed the Veteran's claims file and medical records, and reviewed the relevant medical literature.  She also provided opinions regarding the Veteran's claims and provided detailed rationales for these opinions.  Accordingly, the Board finds that these examinations are adequate and satisfy VA's duties to provide a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA's duty to assist also encompass obtaining relevant medical records.  Here, the Board is satisfied that VA has obtained and associated with the Veteran's claims file all identified private, in-service, and VA treatment records that are relevant and necessary to adjudicate the Veteran's claims.


ORDER

Service connection for sleep apnea is denied.

Service connection for heart disorders, to include mitral and tricuspid insufficiencies, is denied.

Service connection for a left knee strain is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


